Citation Nr: 0813596	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  94-41 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
June 1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) following a February 1995 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In November 1995, the veteran testified during a hearing 
before RO personnel.  In May 1997, the veteran testified 
during a hearing before a member of the Board sitting at the 
RO.  The Board member who conducted that hearing is no longer 
employed at the Board.  As a result, the veteran was given 
another opportunity to appear at a hearing.  In January 2008, 
the veteran's attorney notified the Board that the veteran 
did not wish to appear at another hearing.  

By way of procedural history, following Board denials of the 
veteran's claim in November 1999 and October 2002, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2000 and March 2003, 
the Court vacated and remanded the Board decisions.  The 
Board again denied the veteran's claim in January 2005.  The 
veteran also appealed this denial to the Court.  In a 
December 2005 Order, the Court, in response to a joint motion 
for remand that same month, vacated the January 2005 Board 
decision and remanded the matter to the Board for 
readjudication.  See 38 U.S.C.A. § 7252(a) (West 2002).  In a 
January 2006 letter, the Board notified the veteran's 
attorney that he had 90 days in which to submit additional 
argument or evidence in support of the veteran's claim.  In 
April 2006, the veteran's attorney notified the Board that 
the veteran had no additional information or evidence to 
submit in support of his claim.  In June 2006, the Board 
remanded this case to the Appeals Management Center (AMC) in 
Washington, D.C.  That same month, the AMC transferred the 
veteran's claims file to the Muskogee VARO.  Following 
further evidentiary development, the RO continued to deny the 
veteran's claim and returned this matter to the Board for 
further appellate consideration.  

Thereafter, in a January 2008 letter to the Board, the 
veteran's attorney requested an extension of time to submit 
additional medical evidence in support of the veteran's claim 
on appeal.  The Board accepted the attorney's letter as a 
motion for extension of time to submit additional evidence.  
It granted the attorney's motion in February 2008.  


REMAND

In February 2008, following the request for an extension to 
submit additional medical evidence, the veteran's attorney 
submitted a report of a January 2008 medical examination 
conducted by Timothy A. Swank, D. C., of Swank Chiropractic 
(Sports Medicine & Wellness Center, P. A.).  Dr. Swank's 
examination report reflects his reported review of the 
veteran's pertinent medical records as well as an opinion in 
which he relates the veteran's current low back disability to 
service.  With regard to this additional medical evidence, 
the veteran has requested that Dr. Swank's report of January 
2008 be considered by the RO in the first instance.  

In light of the need to remand this claim to the RO at the 
request of the veteran for consideration of medical evidence 
from Dr. Swank, the Board finds that the claims file should 
be returned to the VA examiner who examined the veteran in 
July 2007.  That examiner should specifically consider Dr. 
Swank's report of January 2008 and provide a supplemental 
medical opinion as to whether it is at least as likely as not 
that the veteran's current low back disability is related to 
his period of service.  Arrangements should be made for the 
veteran to undergo additional examination only if the VA 
examiner who conducted the July 2007 VA examination is 
unavailable or if such examination is needed to answer the 
question posed above.  38 U.S.C.A. § 5103A (West 2002).  (The 
Board emphasizes to the veteran that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).)  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the AOJ 
of the responsibility to ensure full compliance with the Act 
and its implementing regulations.  Hence, in addition to the 
actions requested above, any other development and/or 
notification action deemed warranted under the VCAA should be 
undertaken prior to re-adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The claims file should be forwarded 
to the VA examiner who examined the 
veteran in July 2007.  That examiner 
should specifically consider the report 
of a January 2008 medical examination 
prepared by Timothy A. Swank, D.C., of 
Swank Chiropractic, following which the 
examiner should provide a supplemental 
medical opinion.  In this regard, the 
examiner should opine as to whether it 
is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's low 
back disability is related to his 
period of military service.  An 
explanation for the opinion provided 
should be set forth.  If the VA 
examiner's opinion differs from Dr. 
Swank's, a detailed explanation of why 
there is a difference should be set 
forth, which explanation should include 
references to evidence in the claims 
file to support the conclusions 
reached.

(An examination should be scheduled only 
if the July 2007 VA examiner is 
unavailable or such examination is needed 
to answer the questions posed above.)  

2.  After undertaking any other 
development deemed appropriate, the 
veteran's claim on appeal should be re-
adjudicated with consideration of Dr. 
Swank's report of January 2008 and the 
supplemental VA medical opinion obtained 
as a result of this remand.  If the 
benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

